Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 22, 2019

                                       No. 04-18-00601-CV

One Thousand Four Hundred Thirty-Seven Dollars ($1,437.00) in United States Currency and a
                   2016 Toyota Corolla VIN 2T1BURHE0GC627119,
                                      Appellant

                                                  v.

                                        The State of Texas,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 18-223
                           Honorable Bill R. Palmer, Judge Presiding


                                          ORDER

         The State’s brief was originally due on March 4, 2019. After this court advised the State
that its brief was overdue, the State moved for an extension of time to file its brief until April 22,
2019.
       The State’s motion is GRANTED. The State’s brief is due on April 22, 2019.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court